Citation Nr: 0211037	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for recurrent right heel 
cord contracture with reflex sympathetic dystrophy, currently 
evaluated as 30 percent disabling.



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1973 to February 
1974 and from April 1980 to June 1987. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  The case was subsequently transferred to the VARO in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.  

2.  Without good cause the veteran failed to report for VA 
examinations in 1997 and 2002 to determine the severity of 
his recurrent right heel cord contracture with reflex 
sympathetic dystrophy.  

3.  The veteran's recurrent right heel cord contracture with 
reflex sympathetic dystrophy is manifested by shortening of 
the right Achilles tendon, atrophy of the right calf, and 
severe limitation of motion but he does not have ankylosis of 
the right ankle or actual loss of use of the right foot.  


CONCLUSION OF LAW

A rating in excess of 30 percent for recurrent right heel 
cord contracture with reflex sympathetic dystrophy is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.655, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5270, 5271, 5167, 5284, § 4.124a, 
Diagnostic Codes 8521, 8524, 8525, 8526 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to this appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplemental statement of the case and a January 2002 letter 
informing the veteran of the VCAA the veteran has been 
informed of the evidence and information needed to 
substantiate the claim, the information needed from him to 
enable VA to obtain evidence supportive of his claim, and the 
assistance that VA will provide to obtain evidence and 
information supportive of the claim.  Private clinical 
records submitted by the veteran have been translated into 
English but he has not responded to RO letters questioning 
whether there are additional outstanding clinical records and 
the record reflects that the veteran failed to attend 
scheduled VA rating examinations. 

The veteran has not identified any additional evidence or 
information which could be obtained to substantiate his claim 
and the Board is also unaware of any such outstanding 
evidence or information.  In sum, the RO has complied with 
the requirements of the VCAA and the implementing regulations 
but the veteran's failure to cooperate has prevented full 
development of the facts relevant to this claim.  
Accordingly, the Board will address the merits of the 
veteran's claim. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  However, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  

Service connection for recurrent right heel cord contracture 
with reflex sympathetic dystrophy was granted by rating 
decision of March 1989, which also evaluated the disability 
as 30 percent disabling on the basis of complete paralysis of 
the posterior tibial nerve.  The 30 percent evaluation 
remained in effect when the veteran's current claim for an 
increased evaluation was received in 1994. 

In September 1994 Dr. Plonner reported that following a 
fracture of the right lower leg in 1981 or 1982 the veteran 
had Sudek's dystrophy which finally resulted in shortening of 
the right Achilles tendon.  On examination the veteran had 
pronounced atrophy of the right calf and the right Achilles 
tendon was clearly dilated.  The scars were not sensitive and 
the right Achilles tendon was thickened at irregular 
intervals.  There was only slight pain on pressure of the 
right Achilles tendon.  Active and passive dorsiflexion and 
plantar flexion of the right ankle were to "5/0/0" degrees.  
Walking on the heels and on the toes could not be done on the 
right side.  There was a positive Trendelenburg on the right 
side.  Ankle jerk was not obtainable on the right.  A 
disturbance of sensitivity in the areas of the scars on the 
right Achilles tendon was found.  Right ankle X-rays revealed 
a minor reduction in calcium salts but the ankle joint was 
age-appropriate with a normally wide joint cavity.  The 
diagnosis was status post right lower leg fracture with right 
Achilles tendon shortening and atrophy of the right calf 
muscle and with extensive stiffening of the right ankle joint 
and beginning dysplasia coxarthosis on both sides.  Because 
Trendelenburg phenomena could not be completely clarified or 
ascertained, a neurological examination was recommended.  

In September 1994 Dr. Goldscheider reported, in a letter to 
Dr. Plonner, that following surgical lengthening of the 
veteran's right Achilles tendon he had had an area of 
numbness of the right lower leg which had increased in the 
last years.  On neurological examination there was clear 
atrophy and hardening of the musculature of the right lower 
leg and only slight movement in the right ankle was possible.  
There was pronounced weakness of toe lifting on the right.  
Lifting and lowering of the right foot were only discernable 
due to disturbance of the ankle.  Standing on the right leg 
was significantly uncertain and with a positive 
Trendelenburg.  Knee and ankle jerks on the right were not 
definitively obtainable.  An electromyogram revealed no 
certain disturbance of the motor nerve conduction velocity of 
the "N. per. prof." on the right as well as over the 
fibular head due to moderately reduced "AP."  In summary, a 
portion of the "right-sided neurogen" disturbances of the 
right leg could be traced to a root lesion at L5.  A 
computerized tomogram (CT) was requested.  However, the 
muscle of the right lower leg was significantly injured and 
transformed in the connective tissue, whereby the cause for 
the process remained unclear.  

A report from Dr. Eckhardt of an October 1994 CT scan of the 
veteran's lumbar spine is on file.  

In an October 1994 report Dr. Stechele stated that due 
injuries from the veteran's accident in 1980 it was not 
possible for him to lift objects heavier than 5 kilograms.  
In another statement of that same date, that physician 
reported that following treatment of fractures of the 
veteran's right tibia and fibula in 1980 he had developed 
contracture of the right Achilles tendon during treatment.  
Pain and swelling, after surgery to lengthen the right 
Achilles tendon, resulted in contracture of the musculature 
of the right calf.  Current findings were pronounced atrophy 
of the right calf as well as clumping of the right Achilles 
tendon with irregular thickening along the course of that 
tendon.  Walking on the heels and on the toes could not be 
done on the right side.  There was a positive Trendelenburg 
on the right and ankle jerk was not obtainable on the right.  
The diagnosis was status post right lower leg fracture with 
shortening of the Achilles tendon and atrophy of the right 
calf muscle with extensive stiffening of the right ankle 
joint, as well as beginning dysplasia coxarthosis on both 
sides.  Improvement was not expected but, rather, the 
condition was expected to worsen.  Current symptoms, 
handicaps, and difficulties were clearly attributed to the 
1980 accident.  It was felt that he had a 50 percent handicap 
or disability.  

The veteran failed to report for VA rating examinations in 
1997 and again in January 2002.  

The veteran has submitted applications for a clothing 
allowance based on use of a right ankle brace and the 
evidence otherwise indicates his continued use of a right 
ankle brace.  

Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003 (2001). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271 moderate 
limitation of motion of an ankle warrants a 10 percent rating 
and when the limitation of motion is marked a 20 percent 
rating is warranted.  Full dorsiflexion is to 20 degrees and 
full plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2001).  

Under 38 C.F.R. 4.71a, Diagnostic Code 5270, ankylosis of the 
ankle in plantar flexion, less than 30 degrees warrants a 20 
percent rating.  If ankylosed in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion, between 0 degrees 
and 10 degrees, a 30 percent rating is warranted.  If 
ankylosed in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity, a 40 percent 
rating is warranted.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Loss of use of a foot warrants a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5167.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8525, complete 
paralysis of the posterior tibial nerve with paralysis of all 
muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature, with inability to flex the 
toes, weakening of adduction, and impaired plantar flexion, 
warrants a rating of 30 percent.  This is the maximum rating 
authorized under Diagnostic Code 8525.

Initially, the Board notes that in his VA Form 9 the veteran 
questioned the adequacy of the translations of document from 
German into English.  There are two versions of translations 
of the documents from Dr. Plonner, Dr. Eckhardt, and Dr. 
Stechele.  However, the Board finds that upon comparison 
there are no significant discrepancies in the translations.  
Moreover, the veteran doe not otherwise offer any specifics 
as to any alleged inadequacy in the translations and the 
Board otherwise has no reason to question the accuracy of the 
translations.  

The current 30 percent rating is the maximum schedular rating 
for complete paralysis of the posterior tibial nerve under 
Diagnostic Code 8525.  While a 40 percent rating may be 
assigned for complete paralysis of either the external 
popliteal (common peroneal) nerve, the internal popliteal 
(tibial) nerve, or the anterior crural (femoral) nerve, (see 
38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8524, and 8526, 
respectively) these nerves are not shown to be affected.  

The RO has also considered 38 C.F.R. § 4.71a, Diagnostic Code 
5284 which provides for a maximum rating of 30 percent unless 
there is actual loss of use of the foot, in which case a 40 
percent rating may be assigned.  However, actual loss of use 
of the right foot is not demonstrated, nor is ankylosis of 
the right ankle.  

There is no indication in the claims file that the veteran 
did not receive notification of the VA examination scheduled 
in 1997 and again in January 2002.  

VA's duty to assist veterans in the development of their 
claims is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  A veteran cannot remain passive when 
he or she has information vital to his or her claim.  Id.  
When entitlement to a benefit cannot be established without a 
current VA examination, and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
denied.  38 C.F.R. § 3.655 (2001).  Good cause includes, but 
is not limited to, the illness or hospitalization of the 
claimant, or death of an immediate family member.  38 C.F.R. 
§ 3.655.  Thus, a veteran has a responsibility to report for 
VA examinations, which have been authorized and scheduled.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992); Olson v. 
Principi, 3 Vet. App. 480 (1992); 38 C.F.R. §§ 3.326, 3.655 
(2001).  

Good cause for the veteran's failure to appear has neither 
been alleged nor shown.  The current record does not support 
the veteran's claim so a VA examination is required to 
establish the claim.  Since the veteran failed to report for 
required VA examinations without good cause, his claim must 
be denied.  


Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The record reflects that the veteran has not required 
frequent hospitalization for the service-connected disorder 
at issue and that the manifestations of the disability are 
those contemplated by the schedular criteria.  There simply 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the schedular criteria.  Therefore, 
the Board has concluded that referral of the case for extra-
schedular consideration is not warranted. 



ORDER

An increased rating for recurrent right heel cord contracture 
with reflex sympathetic dystrophy is denied.  


REMAND

A November 1995 rating action granted service connection for 
intervertebral disc syndrome (IVDS) of the lumbar spine, as 
secondary to the service-connected recurrent right heel cord 
contracture with reflex sympathetic dystrophy, and assigned a 
10 percent disability evaluation.  A notice of disagreement 
(NOD) with this decision was received later in November 1995. 

As the filing of an NOD places a claim in appellate status, 
the RO's failure to issue a statement of the case (SOC) 
constitutes a procedural defect requiring remand.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of entitlement to a higher initial 
rating for IVDS of the lumbar spine is REMANDED to the RO for 
the following:  

The RO should undertake any further action it 
determines is required to comply with the notice 
and duty to assist requirements of the VCAA and 
should issue a statement of the case (SOC) to the 
veteran addressing the issue of entitlement to a 
higher initial rating for IVDS of the lumbar 
spine.  It should also inform the veteran of the 
requirements to perfect an appeal with respect to 
this issue.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



